STEPHENS, Associate Justice
(dissenting).
I am of the view that under McCarl v. United States ex rel. Leland, 1930, 59 App. D.C. 362, 42 F.2d 346; Lucas v. United States ex rel. Blackstone Mfg. Co., 1930, 59 App.D.C. 389, 45 F.2d 291; and American Propeller & Mfg. Co. v. United States, 1937, 300 U.S. 475, 57 S.Ct. 521, 81 L.Ed. 751, it was the duty of the Commissioner to apply the $110,000 against the several deficiencies as they came- due and therefore to charge no interest against the petitioner until the balance of the indebtedness was in the Government’s favor; and I think that under Blair v. United States ex rel. Union Pacific R. R. Co., 1925, 55 App.D.C. 359, 6 F.2d 484, this duty is compellable by mandamus.